Exhibit 10.2

Execution Form

CONSENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

          This Consent and First Amendment to Amended and Restated Credit
Agreement (this “Consent and Amendment”) dated as of December 29, 2004 (the
“Effective Date”), is by and among PENN VIRGINIA CORPORATION, a Virginia
corporation (the “Borrower”), the Lenders (as defined in the Credit Agreement
referred to below) party hereto, and JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, N.A. (Main Office Chicago)) (the “Administrative Agent”).

R E C I T A L S:

          WHEREAS, the Borrower, each Lender then a party, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003 (as amended, supplemented or modified from time to time prior to the
Effective Date the “Credit Agreement”), pursuant to which the Lenders have
agreed to make revolving credit loans to, and participate in letters of credit
issued for, the benefit of the Borrower under the terms and provisions stated
therein; and

          WHEREAS, pursuant to Section 6.1.1(xi) of the Credit Agreement, the
Borrower has notified the Administrative Agent and the Lenders that PVA Oil &
Gas proposes to enter into a series of related transactions pursuant to which
(i) PVA Oil & Gas will form two new, wholly-owned Delaware limited liability
companies as direct Restricted Subsidiaries of PVA Oil & Gas to be called Penn
Virginia Oil & Gas GP LLC (“PVA Texas GP”) and Penn Virginia Oil & Gas LP LLC
(“PVA Texas LP”), respectively, (ii) PVA Oil & Gas will contribute all of its
equity interests in PVA Texas to PVA Texas GP and PVA Texas LP, provided that
PVA Texas GP and PVA Texas LP shall hold, after giving effect to such
contributions, 100% of the shares of PVA Texas’s issued and outstanding common
stock in the aggregate), and (iii) PVA Texas shall be converted from a Texas
corporation into a Texas limited partnership in accordance with, and pursuant
to, the provisions of Article 5.19 of the Texas Business Corporation Act
(collectively, the “PVA Texas Reorganization”); and

          WHEREAS, for purposes of this Consent and Amendment, the date of the
consummation of the PVA Texas Reorganization shall be the effective date of the
conversion of PVA Texas into a limited partnership in accordance with Texas law
(the “Reorganization Date”); and

          WHEREAS, the Borrower has requested that the Lenders evidence their
consent to the PVA Texas Reorganization, make certain modifications to the
Credit Agreement to reflect the PVA Texas Reorganization, and permit the
Administrative Agent to enter into certain amendments to other Loan Documents
more particularly set forth below in order to permit PVA Oil & Gas to effectuate
the PVA Texas Reorganization; and

          WHEREAS, subject to the terms and conditions of this Consent and
Amendment, each of the Lenders party hereto and the Administrative Agent have
agreed to enter into this Consent and Amendment in order to permit the PVA Texas
Reorganization and to effectuate such amendments and modifications to the Credit
Agreement and the other Loan Documents;




          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

          Section 1.          Definitions.  Capitalized terms used in this
Consent and Amendment, to the extent not otherwise defined herein, shall have
the same meaning as in the Credit Agreement.

          Section 2.          Amendments to Credit Agreement. The Credit
Agreement is hereby amended as follows:

 

          (a)          The definition of “PVA Texas” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to provide:

 

 

 

 

 

 

“PVA Texas” means, at any time prior to the conversion of PVA Texas into a
limited partnership, Penn Virginia Oil & Gas Corporation, a Texas corporation,
and from and after the conversion of PVA Texas into a limited partnership, Penn
Virginia Oil & Gas, L.P., a Texas limited partnership.

 

 

 

 

 

 

          (b)          The Credit Agreement is hereby further amended by
deleting the existing Schedule 5.14 to the Credit Agreement and inserting in its
place as the new Schedule 5.14 to the Credit Agreement the text contained in
Attachment 1 attached to this Consent and Amendment.

 

          Section 3.          Conditions Precedent.  The effectiveness of this
Consent and Amendment is subject to the satisfaction of the following conditions
precedent:

 

          (a)          Executed Consent and Amendment.  The Administrative Agent
shall have received a counterpart of this Consent and Amendment duly executed by
the Borrower, the Administrative Agent and the Required Lenders.

 

 

 

          (b)          Other Conditions.  The Borrower shall have confirmed and
acknowledged to the Administrative Agent and the Lenders, and by its execution
and delivery of this Consent and Amendment the Borrower does hereby confirm and
acknowledge to the Administrative Agent and the Lenders, that (i) the execution,
delivery and performance of this Consent and Amendment has been duly authorized
by all requisite corporate action on the part of the Borrower; (ii) the Credit
Agreement and each other Loan Document to which it is a party constitute valid
and legally binding agreements enforceable against the Borrower in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general principles of equity; (iii) the representations and
warranties by the Borrower contained in the Credit Agreement and in the other
Loan Documents are true and correct on and as of the date hereof in all material
respects as though made as of the date hereof; and (iv) no Default or Unmatured
Default exists under the Credit Agreement or any of the other Loan Documents.

Page 2




          Section 4.          Condition Subsequent.  The Borrower covenants and
agrees that not later than thirty (30) days immediately following the
Reorganization Date, the Borrower shall, or shall cause each of PVA Oil & Gas,
PVA Texas GP, PVA Texas LP, or PVA Texas, to satisfy each of the following
conditions, as applicable:

 

          (a)          each of PVA Oil & Gas, PVA Texas GP and PVA Texas LP
shall execute and deliver to the Administrative Agent on behalf of the Lenders,
a Pledge Agreement, or an amendment or supplement to an existing Pledge
Agreement, if appropriate, pursuant to which all of the equity interests
outstanding after giving effect to the PVA Texas Reorganization in PVA Texas GP,
PVA Texas LP and PVA Texas shall be pledged to the Administrative Agent on
behalf of the Lenders (and shall take all such other steps as shall be
reasonably necessary to perfect any Liens created thereunder);

 

 

 

          (b)          each of PVA Texas GP and PVA Texas LP shall execute and
deliver to the Administrative Agent on behalf of the Lenders a Guaranty and a
Subordination Agreement;

 

 

 

          (c)          PVA Texas, after giving effect to the PVA Texas
Reorganization, shall execute and deliver a ratification, acceptance and
acknowledgment of the Guaranty and Subordination Agreement delivered by PVA
Texas pursuant to Section 4.1(i)(c) and Section 4.1(v), respectively, of the
Credit Agreement;

 

 

 

          (d)          each of PVA Texas GP, PVA Texas LP and PVA Texas shall
execute and deliver or cause to be delivered to the Administrative Agent on
behalf of the Lenders and the LC Issuer all agreements, documents, instruments
and other writings described in Section 4.1(iii) and (vii) with respect to PVA
Texas GP, PVA Texas LP and PVA Texas; and

 

 

 

          (e)          Borrower shall deliver or cause to be delivered to the
Administrative Agent on behalf of the Lenders and the LC Issuer opinions similar
to those required by Section 4.1(iv) and 6.1.14 with respect to PVA Texas GP,
PVA Texas LP and PVA Texas and the documents and agreements described in the
preceding clauses (a) through (d) of this Section 4 (including the amendment to
the Pledge Agreement previously delivered by PVA Oil & Gas under the Credit
Agreement).

          Section 5.          Consent to Amendment of Loan Documents.  Each
Lender that is a party hereto expressly authorizes and consents to the execution
and delivery by the Administrative Agent of any and all additional Loan
Documents or amendments to existing Loan Documents specified in the foregoing
Section 4 of this Consent and Amendment or that may be reasonably necessary in
furtherance of the purposes of implementing the PVA Texas Reorganization.  To
the extent required by the Credit Agreement, the Lenders party hereto
acknowledge that this consent shall satisfy Section 6.2.11(vi) and Section 8.2
of the Credit Agreement.

          Section 6.          Ratification of Credit Agreement.  Except as
expressly amended, modified or waived by this Consent and Amendment, the terms
and provisions of the Credit Agreement and the other Loan Documents are ratified
and confirmed in all respects and shall continue in full force and effect.

Page 3




          Section 7.          Expenses.  The Borrower agrees to pay on demand
all expenses set forth in Section 9.6 of the Credit Agreement.

          Section 8.          Miscellaneous.  (a) On and after the effectiveness
of this Consent and Amendment, each reference in each Loan Document to “this
Agreement”, “this Note”, “this Mortgage”, “this Guaranty”, “this Pledge
Agreement”, “hereunder”, “hereof” or words of like import, referring to such
Loan Document, and each reference in each other Loan Document to “the Credit
Agreement”, “the Notes”, “the Mortgages”, “the Guaranty”, “the Pledge
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, the Notes, or the Mortgage, the Guaranty, the Pledge Agreement
or any of them, shall mean and be a reference to such Loan Document, the Credit
Agreement, the Notes, the Mortgage, the Guaranty, the Pledge Agreement or any of
them, as amended or otherwise modified by this Consent and Amendment; (b) the
execution, delivery and effectiveness of this Consent and Amendment shall not
operate as a waiver of any default of the Borrower or any right, power or remedy
of the Administrative Agent or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents; (c) this
Consent and Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Consent and Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Consent and Amendment.

          Section 9.          Severability.  Any provisions of this Consent and
Amendment held by court of competent jurisdiction to be invalid or unenforceable
shall not impair or invalidate the remainder of this Consent and Amendment and
the effect thereof shall be confined to the provisions so held to be invalid or
unenforceable.

          Section 10.          Applicable Law; Entire Agreement.  THIS CONSENT
AND AMENDMENT AND EACH OTHER LOAN DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES
OF THE CONFLICTS OF LAW), BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

          Section 11.          Successors and Assigns.  This Consent and
Amendment is binding upon and shall inure to the benefit of the Agents, the LC
Issuer, the Lenders and the Borrower and their respective successors and
assigns.

          Section 12.          Counterparts.  This Consent and Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this Consent
and Amendment by signing any such counterpart. 

Page 4




          Section 13.          Headings.  The headings, captions, and
arrangements used in this Consent and Amendment are for convenience only and
shall not affect the interpretation of this Consent and Amendment.

          Section 14.          NO ORAL AGREEMENTS.  THIS CONSENT AND AMENDMENT
AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN
CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT
TO THE MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 5




EXECUTED as of the day and year first above written.

 

BORROWER:

 

 

 

PENN VIRGINIA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Frank A. Pici

 

 

--------------------------------------------------------------------------------

 

Name:

Frank A. Pici

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDERS

 

 

 

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A.
(Main Office Chicago)),
as Administrative Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Tom K. Martin

 

 

--------------------------------------------------------------------------------

 

Name: 

Tom K. Martin

 

Title:

Associate Director

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Russell Clingman

 

 

--------------------------------------------------------------------------------

 

Name:

Russell Clingman

 

Title:

Director

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Jason York

 

 

--------------------------------------------------------------------------------

 

Name:

Jason York

 

Title:

Authorized Signatory

S - 1




 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Betsy Jocher

 

 

--------------------------------------------------------------------------------

 

Name: 

Betsy Jocher

 

Title:

Vice President

 

 

 

 

and

 

 

 

 

 

By:

/s/ Russell R. Otts

 

 

--------------------------------------------------------------------------------

 

Name: 

Russell R. Otts

 

Title:

Vice President

 

 

 

 

 

 

 

FLEET NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Allison I. R. Goodwin

 

 

--------------------------------------------------------------------------------

 

Name: 

Allison I. R. Goodwin

 

Title:

Director

 

 

 

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles E. Hall

 

 

--------------------------------------------------------------------------------

 

Name:

Charles E. Hall

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

UFJ BANK LIMITED,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ L. J. Perenyi

 

 

--------------------------------------------------------------------------------

 

Name: 

L. J. Perenyi

 

Title:

Vice President

S - 2




 

FORTIS CAPITAL CORP.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

 

--------------------------------------------------------------------------------

 

Name:

David Montgomery

 

Title:

Senior Vice President

 

 

 

 

and

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

--------------------------------------------------------------------------------

 

Name: 

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Wan Leung

 

 

--------------------------------------------------------------------------------

 

Name: 

Wan Leung

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Dustin S. Hansen

 

 

--------------------------------------------------------------------------------

 

Name: 

Dustin S.  Hansen

 

Title:

Assistant Vice President

S - 3